DETAILED ACTION
                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                     Information Disclosure Statement
The information disclosure statements filed on 11/04/2019 have been acknowledged and signed copies of the PTO-1449 are attached herein.

                               Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labonte et al. (USPN 9824921 B1, hereinafter “Labonte”).

In regards to claim 10, Labonte discloses (Figs. 9-13) a method for reducing parasitic capacitance, the method comprising:
forming high-k metal gates (HKMGs) (120) between spacers having an upper portion and a lower portion;
forming metal gate caps (132) over the HKMGs (120);
forming first contacts (138) to a source/drain of a transistor between the HKMGs (120);
(142) over the first contacts (138);
selectively removing (See, for example, Fig. 12A) the metal gate caps (132) to form second contacts (162) to the HKMGs (120); and
selectively removing (See, for example, Fig. 9C) the dielectric caps (142) to form third contacts (160, see for example, Fig. 13B) on top of the first contacts (138).


                                Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Labonte in view of Cheng et al. (USPN 9362355 B1, hereinafter “Cheng”).

In regards to claim 1, Labonte discloses (Figs. 9-13) a method for employing contact over active gate to reduce parasitic capacitance, the method comprising:
forming high-k metal gates (HKMGs) (120) between stacked spacers; 
forming a first dielectric (132) over the HKMGs (120);
forming first contacts (138) to a source/drain of a transistor between the HKMGs (120); 
forming a second dielectric (142) over the first contacts (138);
selectively removing (See, for example, Fig. 12A) the first dielectric (132) to form second contacts (162) to the HKMGs (120); 
(See, for example, Fig. 9C) the second dielectric (142) to form third contacts (160, see for example, Fig. 13B) on top of the first contacts (138). 

	However, Labonte fails to explicitly teach that depositing a third dielectric that pinches off the remaining first and second dielectrics to form air-gaps between the first contacts and the HKMGs.

Cheng while disclosing a semiconductor device teaches (Figs. 1A/2A) depositing a third dielectric (220) that pinches off the remaining first (211) and second dielectrics (120, See for example, Fig. 1A) to form air-gaps (240) between the first contacts (203) and the HKMGs (210).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate air-gaps between the gate and contacts because this would help reduce gate-to-contact parasitic capacitance. 

In regards to claim 2, Labonte as modified above discloses (See, for example, Figs. 13, 15A, and 16A, Cheng) the stacked spacers (233/401) include a low-k dielectric lower portion (233) and a sacrificial upper portion (401).

In regards to claim 7, Labonte as modified above discloses (See, for example, Fig. 2A, Cheng) the air-gaps (240) extend parallel to a portion of the HKMGs (210) and a portion of the first (211) and second dielectrics (120).

(134) enables physical isolation between the second (162) and third contacts (160).

In regards to claim 9, Labonte as modified above discloses (see, for example, Figs. 1A, 2A, Cheng) the third dielectric (220) wraps around the first (211) and second (120) dielectrics.

In regards to claim 11, Labonte discloses all limitations of claim 10 above except that removing the upper portion of the spacers to form openings.

Cheng teaches (Figs. 1A/2A and 15A) removing the upper portion of the spacers (see, for example, Fig. 15A) to form openings (240).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate air-gaps between the gate and contacts because this would help reduce gate-to-contact parasitic capacitance. 

In regards to claim 12, Labonte as modified above discloses (Figs. 1A/2A and 15A, Cheng) depositing a dielectric in the openings (220) to form air-gap (240) spacers with gate contact over active device region.

In regards to claim 13, Labonte as modified above discloses (Figs. 1A/2A) the lower portion (233) of the spacers is a low-k dielectric.

In regards to claim 14, Labonte as modified above discloses (Figs. 4A, Cheng) the upper portion of the spacers (401) is an insulating layer. 

However, Labonte as modified above fails to explicitly teach that the upper portion of the spacers is a sacrificial amorphous silicon (a-Si).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the upper portion of the spacers being amorphous silicon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claim 15, Labonte as modified above discloses (Figs. 1A/2A, Cheng) the low-k dielectric portion (233) defines a first length and the a-Si sacrificial upper portion (401) defines a second length, where the second length is greater than the first length.

In regards to claim 16, Labonte discloses (See, for example, Fig. 13A/13B) the metal gate caps (132) have a first thickness and the dielectric caps (142) have a second thickness, the first and second thickness being different from each other.

In regards to claim 17, Labonte as modified above discloses (See, for example, Figs. 1A/2A, Cheng) the air-gaps (240) extend parallel to a portion of the HKMGs (210).

(240) extend parallel to a portion of the metal gate caps (211) and the dielectric caps (120).
In regards to claim 19, Labonte as modified above discloses (See, Figs. 13A/13B, Labonte) the upper portion of the spacers (134) enables physical isolation between the second (162) and third contacts (160).

In regards to claim 20, Labonte as modified above discloses (See, for example, Figs. 1A/2A, Cheng) the dielectric (220) wraps  around the metal gate caps (211) and the dielectric caps (120).


                                           Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893